Citation Nr: 1528373	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  08-12 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

(The issue of entitlement to relief from the payment of attorney fees from past-due benefits at the 20 percent rate in the calculated amount of $18,122.92 resulting from the grant of service connection for posttraumatic stress disorder (PTSD) and depression and the assignment of a rating of 70 percent, effective April 24, 2006, will be addressed in a separate Board decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from December 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of this case belongs to the RO in Cleveland, Ohio.

The Veteran appeared before the undersigned in March 2015 and delivered sworn testimony via video conference hearing in Cleveland, Ohio.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran's sole service-connected disability is PTSD with major depression disorder, rated as 70 percent disabling from April 24, 2006, and 100 percent disabling from February 8, 2013.

2.  The Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disability, effective April 24, 2006.

CONCLUSION OF LAW

The criteria for entitlement to a TDIU, effective April 24, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.

The Veteran's sole service-connected disability is PTSD with depression, rated as 70 percent disabling from April 24, 2006, and 100 percent disabling from February 8, 2013.

The Veteran is claiming entitlement to TDIU.  In a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, dated in July 2006, the Veteran indicated that he had last worked full time in 1989 as a district circulation manager.  He further reported that he had completed high school and had four years of college with no other training and education.

Entitlement to a TDIU requires evidence of service-connected disability so severe that it is impossible for the veteran in particular, or an average person in general, to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In addition to the foregoing, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  Marginal employment is not considered substantially gainful employment.  Id.  A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

As the Veteran's PTSD and depression disability is ratable at 60 percent or more, the Veteran does satisfy the percentage rating standards for individual unemployability benefits.  The question now becomes whether the Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disability.

At his March 2015 Board hearing the Veteran indicated that he had not worked since leaving a psychiatric ward in 1990.  He stated that his PTSD and depression had prevented him from working.  He had tried to work one time subsequent to 1990 at a 7-11 but had been fired for lacking concentration and talking about his problems in front of customers.

A January 1990 private psychiatric report noted that the Veteran had been hospitalized with a nervous breakdown in April 1988 subsequent to losing a job as a manger of a drug store.  The examiner noted limited insight and adequate judgment for elicited social situations.  The diagnosis was major depression and compulsive disorder.

A December 2004 VA PTSD examination noted that the Veteran had not worked since getting fired from a 7-11 in 1992.  Examination revealed that the Veteran was lethargic and could not give goal-directed answers.  The Veteran had mild memory impairment with long-term memory described as being unreliable.  The examiner stated that the Veteran had thought process disturbances and limited coping skills.  The impression included major depression and a GAF of 50 was assigned.

A March 2005 VA treatment note indicated that the Veteran's wife was concerned about the Veteran as he was not taking his medications and was unkempt and not cleaning himself.

Private records and VA records reveal that the Veteran was hospitalized for five days in January 2006 as the Veteran was unable to manage stress at his home.  A February 2006 VA record noted that the Veteran was hypertalkative with rambling thinking, with insight and judgment described as limited.  

An August 2006 VA treatment record noted that the Veteran's thought process had a content of depressive themes.  The GAF was 50.

At a February 2009 VA PTSD examination the examiner indicated that the Veteran had been on Social Security Administration (SSA) disability benefits since 1989 for psychiatric disability.  The diagnosis included major depressive disorder with a GAF of 48.  The examiner stated that the Veteran had total occupational impairment due to his depression.  The examiner noted that the Veteran's major depressive disorder and obsessive compulsive disorder were of long-standing duration and had become problematic when the Veteran was about 45 years old.

The February 2009 VA examiner has essentially indicated that the Veteran's depression has been problematic for him since he was 45, or since about 1993.  There is nothing in the February 2009 VA examination, or, for that matter, in the other VA examinations of record, or even the 1990 private psychiatric evaluation, suggesting that the Veteran has been employable from 1993 to the present.  While the December 2004 VA PTSD examiner did not specifically opine concerning the Veteran's employability, he did note that the Veteran had memory impairment, thought disturbances, and limited coping skills, and the GA of 50 assigned at the December 2004 VA examination represents serious impairment in occupational functioning.  

At the bare minimum, the Board finds that the evidence of record as a whole is at least in equipoise as to whether the Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected depression since April 24, 2006, the date the Veteran first met the percentage rating standards for individual unemployability benefits.  Resolving any doubt in the Veteran's favor, the Board finds that entitlement to a TDIU, effective April 24, 2006, is warranted.


ORDER

Entitlement to TDIU, effective April 24, 2006, is granted, subject to the applicable law governing the award of monetary benefits.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


